Case: 17-40560      Document: 00514467685         Page: 1    Date Filed: 05/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-40560                            May 10, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE PALACIOS, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-994-15


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Palacios, Jr. appeals the sentence imposed at resentencing on
remand for his conviction for possession with intent to distribute 100 kilograms
or more of marijuana. In his first appeal, this court held that the district court
plainly erred by denying Palacios the right to allocution before pronouncing his
sentence; the court vacated his sentence and remanded the case for
resentencing. On remand, Palacios argued that (1) his base offense level


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40560    Document: 00514467685     Page: 2   Date Filed: 05/10/2018


                                 No. 17-40560

should be reduced by two levels to 32 under the retroactive Amendment 782 to
the Sentencing Guidelines; (2) he should not receive a two-level enhancement
under U.S.S.G. § 2D1.1 for possession of a firearm; and (3) he should receive a
safety valve reduction under 18 U.S.C. § 3553(f). The district court reduced
his offense level to 32 under Amendment 782, but ruled that he could not raise
his other arguments challenging his sentence.
      On appeal, Palacios has filed an unopposed motion for summary
disposition of his appeal, conceding that his arguments challenging his
sentence on remand were foreclosed by the mandate rule. See United States v.
Griffith, 522 F.3d 607, 610 (5th Cir. 2008); United States v. Lee, 358 F.3d 315,
323 (5th Cir. 2004). Accordingly, because summary disposition is appropriate,
Palacios’s unopposed motion for summary disposition is GRANTED, and the
district court’s judgment is AFFIRMED. See Groendyke Transp., Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969).




                                       2